Citation Nr: 1044720	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  06-10 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for colon cancer, to include as 
due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel




INTRODUCTION

The appellant served on active duty from June 1962 to July 1984.

This case initially came before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  In that decision, the RO denied entitlement to 
service connection for colon cancer.  The issue was subsequently 
recharacterized to reflect the Veteran's claim that his colon 
cancer is due to Agent Orange exposure.

This matter has previously been before the Board in November 
2008, May 2009 and May 2010.  Additional development was 
requested and, having been conducted, the case is now again 
before the Board for consideration.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Colon cancer was not manifest in service, or within one year 
after discharge, and is unrelated to service, including to 
exposure to Agent Orange.


CONCLUSION OF LAW

Colon cancer was not incurred in service, and may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides that 
VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See, 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The Board acknowledges that, in the present case, complete notice 
was not issued prior to the adverse determination on appeal.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from which 
a claimant might have been able to infer what evidence VA found 
lacking in the claimant's presentation."  Rather, such notice 
errors may instead be cured by issuance of a fully compliant 
notice, followed by readjudication of the claim.  See, Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the RO); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial RO decision by way of letters sent to the Veteran in 
June 2005 and March 2006 that fully addressed all notice 
elements.  The letters informed the appellant of what evidence 
was required to substantiate the claim and of the division of 
responsibility between VA and a claimant in developing an appeal.  
Therefore, the Veteran was "provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. 
App. at 122.  Furthermore, the claim was readjudicated with the 
issuance of a Supplemental Statement of the Case in September 
2010.  Neither the Veteran, nor his representative, have 
indicated any prejudice caused by this timing error, and the 
Board finds no basis for finding prejudice against the Veteran's 
appeal of the issues adjudicated in this decision.  See Shinseki 
v. Sanders, 129, S. Ct. 1696, (U.S. 2009).  

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  To that end, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2010).

Service treatment records have been obtained, as have records of 
private and VA treatment.  Furthermore, the Veteran has been 
afforded several VA examinations, including in July 2009 and 
review of his claims file by a VA examiner in August 2010.  
During his July 2009 examination, the examiner took down the 
Veteran's history, considered the lay evidence presented, laid a 
factual foundation for the conclusions reached, and reached 
conclusions based on the examination that are consistent with the 
record.  This examination was supplemented by the evaluation that 
took place in August 2010, which included review of the claims 
file.  During this latter VA examination, the examiner admitted 
that he was "no expert on [Agent Orange]," but he went on to 
support his conclusions with "well-known . . . scientific 
literature."  The Veteran's representative has raised the issue 
of the sufficiency of the opinion given on August 2010.  The 
Board notes that it is "entitled to assume the competence of a 
VA examiner," and to that end, finds that the August 2010 
examiner was competent for the purposes of making the opinion 
offered.  Cox v. Nicholson, 20 Vet. App. 563, 596 (2007)  See 
also, Hilkert v. West, 12 Vet. App. 145, 151 (1999).  Examination 
of the appellant is found to have been adequate.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In addition to the evidence discussed above, 
the Veteran's statements in support of the claim are also of 
record.  The Board has carefully considered such statements and 
concludes that no available outstanding evidence has been 
identified.  Additionally, the Board has reviewed the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran is seeking entitlement to service connection for 
colon cancer, which he attributes to in-service exposure to the 
herbicide known as Agent Orange.  Veterans are entitled to 
compensation from VA if they develop a disability "resulting 
from personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime 
service), 1131 (peacetime service). To establish a right to 
compensation for a present disability, a Veteran must show: "(1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service"-the so-called 
"nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 
2009) (March 5, 2009).  The absence of any one element will 
result in the denial of service connection.  Coburn v. Nicholson, 
19 Vet. App. 427, 431 (2006).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
38 C.F.R. § 3.307(a) (2009).  The last date on which such a 
veteran shall be presumed to have been exposed to an herbicide 
agent shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962 and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service in 
other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  An April 1968 Temporary 
Duty Order indicates that the Veteran had orders to travel from 
Tan Son Nhut Air Base to Pleiku Air Base and return to Tan Son 
Nhut.  Both locations are within Vietnam, and accordingly the 
Board recognizes that the Veteran was in the Republic of Vietnam 
during the period between January 9, 1962 and May 7, 1975.  
Furthermore, an administrative finding dated March 2003, verifies 
that the Veteran had service in Vietnam from January 1968 to 
September 1968.

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2010) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2010) 
are also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes); Hodgkin's disease; 
hairy cell leukemia and other chronic B-cell leukemias; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; respiratory cancers (cancer 
of the lung, bronchus, larynx or trachea); soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma); Parkinson's disease; and ischemic heart disease.  
38 C.F.R. § 3.309(e) (2010).  Note 3 at the end of § 3.309 
defines ischemic heart disease as not including hypertension or 
peripheral manifestations of arteriosclerosis such as peripheral 
vascular disease or stroke. 

The above reflects changes to the Code of Federal Regulations 
which became effective August 31, 2010.  These changes are 
applicable to claims received by VA on or after August 31, 2010 
and to claims pending before VA on that date.  As the Veteran's 
claim was pending on August 31, 2010, the changes are applicable 
to the immediate case.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to a 
degree of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) 
(2010).

Additionally, certain chronic diseases, such as tumors, 
malignant, or of the brain or spinal cord or peripheral nerves, 
may be service connected if manifested to a degree of 10 percent 
disabling or more within one year after separation from service. 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2009).

In this case, the Board observes that colon cancer is not among 
the diseases listed under 38 C.F.R. § 3.309(e).  Furthermore, as 
discussed below, cancer was not manifest within one year of 
service, thus no presumption under § 3.307 is for application.

Nonetheless, where the evidence does not warrant presumptive 
service connection, the United States Court of Appeals for the 
Federal Circuit has determined that an appellant is not precluded 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
Furthermore, in this case the Veteran has expressly stated that 
while he is aware that no legal presumption exists regarding 
colon cancer and Agent Orange exposure, he nonetheless believes 
that such exposure caused the disease to develop.

As an initial matter, the Board notes that the Veteran has not 
alleged that the claimed disability was incurred in combat.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) 
are not for application.

The Veteran's service treatment records show that the anus and 
rectum were reported to be normal in examinations from September 
1957 until his separation examination in April 1984.  In August 
1965 the Veteran reported diarrhea.  During his an April 1965 
examination, the Veteran indicated that is grandfather had a 
history of cancer; however it was noted that there was no history 
or evidence of the disease in the Veteran.  In March 1973, the 
Veteran complained of dark stool and burning urination - the 
impression was of prostatitis.  On retirement examination in 
April 1984, the rectum and prostate were normal by digital exam 
and stool was negative for occult blood.  The abdomen and viscera 
were also normal.

Based on the foregoing, the service treatment records show an 
episode of diarrhea and an episode of dark stool, but otherwise 
normal rectum, stool, abdomen and viscera throughout service and 
no indications of colon cancer.  Furthermore, the record shows no 
proof of colon cancer within one year of separation from service.  
These facts do not in themselves preclude a grant of service 
connection.  Again, service connection may be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2009).  Nevertheless, a review of the post-
service evidence leads to the conclusion that colon cancer is not 
related to active service for the reasons discussed below.

Following separation from active service in July 1984, the 
Veteran underwent VA examination in August 1985.  During his 
examination, it was noted that he had some gastrointestinal 
symptoms during service, but that there was no history of 
gastrointestinal bleeding, ulcers, hematemesis, black stool or 
stool with blood.

In November 2002, the Veteran underwent a right hemicolectomy.  
In December 2002, he reported to a VA clinic following his 
hemicolectomy and a notation indicated colon cancer.

Report of VA examination in February 2003 described a post-
hemicolectomy diagnosis of tubulovillous adenoma with patchy 
high-grade dysplasia and carcinoma in situ.  An extension from 
the cecum into the appendix was made, but no invasive malignancy 
and no metastiatic carcinpoma was identified in three lymph 
nodes.  The report also contained a medical history which 
included benign prostatic hypertrophy, Parkinson's disease and 
depression.  Dyspepsia had begun 15 to 18 years prior, and he had 
experienced heartburn and indigestion.  X-ray imaging of the 
upper gastrointestinal tract revealed no evidence of ulcer, but 
did indicate a possible hiatal hernia.  Symptoms of dyspepsia and 
nausea began to develop again in October 2002, and an upper 
gastrointestinal endoscopy revealed some gastrointestinal reflux 
with mild chronic antral gastritis.  A subsequent colonoscopy 
showed a high-grade obstructive mass in the right colon, which 
led to the above-indicated November 2002 right hemicolectomy.

A letter of March 2006 from an unidentified doctor stated that 
the Veteran had carcinoma of the colon and that he was exposed to 
Agent Orange during service in Vietnam, and that Agent Orange has 
been found to be carcinogenic.  The doctor's note does not, 
however, state whether the Veteran's colon cancer is related to 
such exposure or in any other way related to active service.

In March 2006, Dr. S.S.U. stated that the Veteran underwent a 
laparotomy in November 2002 and was found to have carcinoma of 
the colon.  Dr. S.S.U. said that Agent Orange was a proven 
carcinogenic and that the claimant told him that he was exposed 
to the substance while serving in Vietnam.

On has March 2006 VA From-9, the Veteran stated that while he was 
aware that service connection was not available for colon cancer 
on a presumptive basis, it was his belief that exposure to Agent 
Orange as well as "different petroleum based chemicals," 
including benzene, caused his colon cancer.

VA examination in January 2009 was incomplete insofar as the 
examiner did not discuss the etiology of colon cancer.  It was 
for this reason an addendum opinion was offered in July 2009.  
The examiner reviewed the claims file and noted that in-service 
gastroenterological findings were related to dyspepsia and not 
cancer.  With regard to tubulovillous adenoma, the etiology was 
not known.  The examiner referenced a report from the National 
Polypectomy Registry which found that many factors appear to 
cause tubulovillous adenoma.  These factors include genetics, 
lifestyle and diet, conditions such as acromegaly, and 
inflammatory bowel disease.  After a review of the claims file, 
the examiner stated that he was unable to reach a conclusion 
regarding colon cancer without resort to speculation.

An additional VA examination addendum was added to the record in 
August 2010.  Here, reports of the Veteran's medical history were 
evaluated and the examiner opined that colon cancer was in no way 
related to in-service gastrointestinal symptoms, and that there 
were no service-related issues that would have caused colon 
cancer.  With specific regard to Agent Orange exposure, the 
examiner stated that he did not believe that such exposure was 
related to colon cancer.  While admitting that he was "no 
expert" on the particular herbicide, he noted that the 
scientific literature pointed to polyps and progression of polyps 
to malignancies as the causes of colon cancer.  The examiner 
concluded by stating that there was nothing in the Veteran's 
service that "in any way contributed to or caused" his colon 
cancer, first identified in 2002.

In considering the lay and medical history as detailed above, the 
Board notes that the amount of time that elapsed between military 
service and first post-service evidence of complaint or treatment 
can be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  However, the Board 
notes that the Veteran is competent to give evidence about what 
he has experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Moreover, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that in certain situations, lay 
evidence can even be sufficient with respect to establishing 
medical matters such as a diagnosis.  Specifically, in Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit 
commented that competence to establish a diagnosis of a condition 
can exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.

In the present case, cancer of the colon is not capable of lay 
observation.  Additionally determination of the etiology of such 
a disease is a complex medical issue that is beyond the realm of 
a lay competence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Thus, while adamant in his beliefs that in-service 
exposures to Agent Orange and other chemicals caused his colon 
cancer, the Veteran's statements relating to etiology do not 
constitute competent evidence.

Given the Veteran's lack of competence in this matter, his 
statements are of limited probative value in establishing 
causation.  Of greater probative value are the competent 
evaluations and opinions of VA examiners stated that colon 
cancer, which developed 18 years after service, is not related to 
service. 

With regard to the two private medical opinions received in March 
2006, these opinions state only that the Veteran was exposed the 
Agent Orange and that Agent Orange is a carcinogen.  While VA is 
accepts and agrees with the fact that Agent Orange is 
carcinogenic, neither of the private opinions discusses the 
specific nature of the Veteran's exposure or the history the 
Veteran's colon cancer.  In short, the opinions are phenomenally 
generic and of no probative value in this case.

In conclusion, the preponderance of the evidence is against the 
claim, and there is no doubt to be resolved.  38 U.S.C.A. § 
5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

Service connection for colon cancer is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


